Case 20-72289-bem         Doc 10    Filed 12/07/20 Entered 12/07/20 15:14:30          Desc Main
                                    Document     Page 1 of 3



                    IN THE UNITED STATES BANKRUPTCY COURT
                     FOR THE NORTHERN DISTRICT OF GEORGIA
                                ATLANTA DIVISION

IN RE:                                       )      CHAPTER 11
                                             )
MOUTHPEACE DENTAL, LLC                       )      Case No. 20-72289-bem
                                             )
                                             )
                                             )
                Debtor.                      )
                                             )

                                   NOTICE OF APPEARANCE

         Please take notice that the undersigned hereby appears as counsel for Bank of America,

N.A., a creditor in the above-styled bankruptcy proceeding (“Creditor”), and, pursuant to 11

U.S.C. §§ 342 and 1109(b) and Bankruptcy Rules 2002, 9007, 9010, hereby requests that all

notices given or required to be given in this case, including notices under Rule 2002(i) that, but

for this request, would be provided only to committees appointed pursuant to the Bankruptcy

Code or to their authorized agents, and all papers served or required to be served in this case be

served upon Creditor by and through:


Beth E. Rogers, Esq.
James F.F. Carroll, Esq.
Megan Elaine Harsh, Esq.
ROGERS LAW OFFICES
100 Peachtree Street
Suite 1950
Atlanta, Georgia 30303


         All parties in interest are hereby put on notice that the aforementioned creditor is

represented by the undersigned, and it is hereby requested that the undersigned be provided with

copies of all notices, pleadings, and other filings made in the above-styled case, including,

without limitation, notices of any application, complaint, demand, hearing, motion, order,
Case 20-72289-bem       Doc 10    Filed 12/07/20 Entered 12/07/20 15:14:30           Desc Main
                                  Document     Page 2 of 3



pleading, or request, formal or informal, whether transmitted or conveyed by mail, telephone, or

otherwise.

       This 7th day of December, 2020.


                                            Respectfully submitted,
                                            ROGERS LAW OFFICES

                                            By/s/Beth E. Rogers
                                            Beth E. Rogers, Georgia Bar No. 612092
                                            James F.F. Carroll, Georgia Bar No. 940350
                                            Megan Elaine Harsh, Georgia Bar No. 432986
                                            100 Peachtree Street, Ste. 1950
                                            Atlanta, Georgia 30303
                                            770-685-6320 phone
                                            678-990-9959 fax
                                            brogers@berlawoffice.com
                                            Attorneys for Creditor




                                              -2-
Case 20-72289-bem       Doc 10    Filed 12/07/20 Entered 12/07/20 15:14:30         Desc Main
                                  Document     Page 3 of 3



                               CERTIFICATE OF SERVICE

       I hereby certify that I have this date served a true and correct copy of the within and

foregoing Notice of Appearance by the Court’s CM/ECF, which will generate an electronic

copy on all counsel of record registered in this case through CM/ECF:


This 7th day of December, 2020.

                                                    /s/Beth E. Rogers
                                                    Beth E. Rogers
                                                    Georgia Bar No. 612092




                                              -3-
